COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-033-CV



IN RE DAVID L. SMITH	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and/or prohibition, and request for a temporary stay of deposition and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and/or prohibition and request for a temporary stay of deposition  are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL A:	CAYCE, C.J.; LIVINGSTON and HOLMAN, JJ.



LIVINGSTON, J., not participating.



DELIVERED: January 31, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.